DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For the purpose of examination, claim 11 shall be interpreted as solely depending from claim 9.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: line 2 states the retention element is pivotable about the “retention element second end upon translation of the retention element translated within the anchor frame…” (emphasis added), the word “translated” seems to be redundant and makes the claim limitation confusing; thus, it is suggested the word “translated” on line 2 be deleted in order to clarify the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 18, 19, 26, 29, 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which, on lines 5-6, sets forth the parameter of “the retention element is coupled to the connecting sheath between, but not directly coupled to, the leaflet frame or the anchor frame”; however this parameter is found to be confusing since it is not clear what exactly the retention element is coupled between.  Is the retention element coupled to the sheath between the leaflet frame and the anchor frame, or coupled between either the leaflet frame or the anchor frame and some other location/structure; and if the latter is true, then what is said location/structure. For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as “the retention element is coupled to the connecting sheath between the leaflet frame and the anchor frame, while not being directly coupled to the leaflet frame or the anchor frame”. 
Regarding claim 18, which recites the limitation “the inner apertures” on lines 6, 8 and 9-10; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, it is suggested the words “at least one” be added between the words “the” and “inner”, and the word “apertures” be deleted and replaced with the word “aperture”.

Regarding claim 26, which recites the limitations “the relative position” on line 2, and “the outward bias” on line 3; there is insufficient antecedent basis for these limitations in the claim.  Furthermore, the parameter of the retention element being biased towards “a planar position” is found to be confusing, since it isn’t clearly what position/orientation is meant by the term “a planar position”. Additionally, the limitations of “the relative position” and “the outward bias” are also found to be confusing since it is not clear/not established what actual structure these limitations entail. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention/claim, thereby rending the claim indefinite.
Regarding claim 29, which sets forth the parameter of the anchor frame subcomponent “is predetermined to have a greater stiffness at a smaller tapered portion of an anchor frame subcomponent anterior portion of the anchor frame subcomponent outflow end, to substantially match the stiffness of an aortomitral junction, whereas the stiffness may be relatively less at a longer prosthetic valve posterior portion adjacent a posterior side of a left ventricle”, however this parameter is found to be confusing for multiple reasons.  Firstly, it is not clear what exactly is meant by the anchor frame subcomponent is “predetermined” to have a greater stiffness, does 
Regarding claim 30, which sets forth the parameter of the anchor frame subcomponent having a predetermined flexibility such that it can be everted into itself for removal; however this parameter is found to be confusing, since it is not clear what exact physical/structural and/or chemical/material limitations would be needed in order to achieve this intended use limitation.  It is to be noted that the only physical/structural limitation set forth in the originally filed specification of the current application at hand in order to meet the above mentioned limitation of the anchor frame subcomponent having said “predetermined flexibility” is that the anchor frame subcomponent can comprise nitinol, cobalt-nickel alloy, stainless steel, or polypropylene, acetyl homopolymer, acetyl copolymer, ePTFE; and that is how the claim shall be interpreted for the purpose of examination. 
Regarding claim 35, which recites the limitation “the nested configuration” on lines 15-16; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, it is suggested the word “deployed,” be added between the words “the” and “nested”.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-16, 19, 21, 22, 28, 30-33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oba et al. (US PG Pub. 2016/0310268), hereinafter Oba.
Regarding claim 1, Oba discloses a prosthetic valve (300), illustrated in Figures 7-13, transitionable between a delivery configuration and a deployed, nested configuration ([0100], Last 7 Lines), the prosthetic valve (300) comprising a leaflet frame subcomponent (304) defining a tubular shape and having a leaflet frame subcomponent wall extending from a leaflet frame subcomponent inflow end and a leaflet frame subcomponent outflow end and the leaflet frame subcomponent defining a leaflet frame subcomponent lumen, the leaflet frame subcomponent including a one- way valve (326), illustrated in Figures 8-10 ([0105], Lines 1-5 & [0106]); an anchor frame subcomponent (302) defining a tubular shape and having an anchor frame subcomponent inflow end and an anchor frame subcomponent outflow end, and the anchor frame subcomponent defining an anchor frame subcomponent lumen; a connecting sheath (306) defining a tubular shape and having a connecting sheath inflow end coupled to the anchor frame subcomponent (302) outflow end and a connecting sheath outflow end coupled to the leaflet frame subcomponent (304) inflow end coupling the leaflet frame subcomponent to the anchor frame subcomponent, and the connecting sheath defining a connecting sheath lumen, illustrated in Figures 7-11 ([0116], Lines 1-4); and a retention element (RE) having a retention element first end (RE1) and a retention element second end (RE2), which is coupled to the connecting sheath outflow end (306OE), illustrated in Figure 11 and modified figure 11, below, wherein when the prosthetic valve is in the delivery configuration, the leaflet frame subcomponent (304) and the anchor frame subcomponent (302) are longitudinally offset from one another such that the leaflet frame subcomponent inflow end is situated distal of the anchor frame subcomponent outflow 

    PNG
    media_image1.png
    495
    377
    media_image1.png
    Greyscale

Regarding claim 2, Oba discloses the prosthetic valve of claim 1, wherein the prosthetic valve is transitionable between the delivery configuration, illustrated in Figure 18, and a deployed, nested configuration, illustrated in Figures 7 and 8, via an expanded pre- deployed, un-nested configuration, illustrated in Figures 9-11.
Regarding claim 4-6, Oba discloses the prosthetic valve of claim 1, wherein the leaflet frame subcomponent (304) includes a leaflet frame (322) defining a leaflet frame wall, one or more leaflets (328) which are operable to open to allow flow from the inflow end through outflow end in antegrade flow conditions and to close to restrict flow from the outflow end through the inflow end in retrograde flow conditions, and leaflet frame cover (324) at least partially covering the leaflet frame (322) to restrict fluid from passing through the covered portion of the leaflet frame wall, the leaflet frame is generally tubular shaped defining a leaflet frame inflow end and a leaflet frame outflow end with a leaflet frame lumen therethrough, illustrated in Figures 7-11 ([0105] & [0106]).
Regarding claim 9, Oba discloses the prosthetic valve of claim 1, wherein the anchor frame subcomponent (302) includes an anchor frame (308) and an anchor frame cover (310), the anchor frame defines a generally tubular shape extending between the anchor frame subcomponent inflow end and the anchor frame subcomponent outflow end, an anchor frame inner surface and an anchor frame outer surface defining an anchor frame wall, the anchor frame is at least partially covered with the anchor frame cover (310) to restrict fluid from passing through the anchor frame wall, illustrated in Figures 7-11 ([0101] & [0103], Lines 1-2).
Regarding claim 10, Oba discloses the prosthetic valve of claim 9, wherein, when the prosthetic valve is in the deployed, nested configuration, the anchor frame (308) defines a flared 
Regarding claim 11, Oba discloses the prosthetic valve of claim 9, wherein the connecting sheath (306) is contiguous with the anchor frame cover (310) and the leaflet frame cover (324), illustrated in Figures 10 and 11 ([0116], Lines 8-10).
Regarding claim 12, Oba discloses the prosthetic valve of claim 9, wherein the leaflet frame subcomponent (304) includes a leaflet frame (322) defining a leaflet frame wall, one or more leaflets (328), and leaflet frame cover (324), the leaflet frame is generally tubular shaped defining a leaflet frame inflow end and a leaflet frame outflow end with a leaflet frame lumen therethrough, illustrated in Figures 7-11 ([0105] & [0106]), and wherein the retention element (RE) is coupled to the connecting sheath (306) between the leaflet frame (304) and the anchor frame (302), but not directly coupled to the anchor frame (302), such that the retention element is operable to maintain the nested configuration of the anchor frame subcomponent and the leaflet frame subcomponent, illustrated in Figures 7-11 and modified figure 11, above ([0116], Last 8 Lines).
Regarding claim 13, Oba discloses the prosthetic valve of claim 1, wherein the prosthetic valve has a smaller diameter in the delivery configuration, illustrated in Figure 18, than in the deployed, nested configuration, illustrated in Figures 7 and 8 ([0100], Lines 8-14).
Regarding claim 14, Oba discloses the prosthetic valve of claim 1, wherein, in the deployed, nested configuration, the anchor frame subcomponent (302) has an anchor frame subcomponent inner surface having a diameter at least slightly larger than a leaflet frame subcomponent (304) outer surface of the leaflet frame subcomponent and the leaflet frame 
Regarding claim 15, Oba discloses the prosthetic valve of claim 2, wherein the connecting sheath (306) is a thin-walled flexible tubular member having a connecting sheath inner surface that defines a connecting sheath lumen in fluid communication with the anchor frame subcomponent (302) lumen and the leaflet frame subcomponent (304) lumen, illustrated in Figures 9-11, and wherein the connecting sheath (306) is operable to fold and evert when the leaflet frame subcomponent is advanced from the pre-deployed, un-nested configuration to the deployed, nested configuration so as to lie between the leaflet frame subcomponent (304) and the anchor frame subcomponent (302), illustrated in Figures 7 and 8 ([0116]).
Regarding claim 16, Oba discloses the prosthetic valve of claim 1, wherein the connecting sheath (306) comprises flow enabling features (307/309) in a wall of the connecting sheath, the wall extending between the connecting sheath inflow end and the connecting sheath outflow end, wherein the flow enabling features are operable to allow antegrade fluid flow through the connecting sheath wall and restrict retrograde flow through the connecting sheath wall when the leaflet frame subassembly is not in the deployed, nested configuration, illustrated in Figure 11 ([0117] & [0118]).
Regarding claim 19, Oba discloses the prosthetic valve of claim 1, wherein, when the prosthetic valve is in the deployed, nested configuration, the retention element (RE) is configured to cover an inflow annular groove formed between the anchor frame subcomponent (302), the everted connecting sheath (306), and the leaflet frame subcomponent (304), illustrated in Figures 7, 8, 11 and modified figure 11, below.
Regarding claim 21, Oba discloses the prosthetic valve of claim 2, wherein the retention element (RE) is an elongated element (i.e. the struts that comprise retention element RE are elongated elements) that is operable to extend generally parallel to a central, longitudinal axis X of the prosthetic valve (300) when in the pre-deployed configuration, illustrated in Figure 11 and modified figure 11, below, and operable to extend at an angle to the axis X when in the deployed configuration, illustrated in Figures 7, 12 and 13.
Regarding claim 22, Oba discloses the prosthetic valve of claim 1, wherein the retention element (RE) is operable to translate through the anchor frame subcomponent (302) during transition of the prosthetic valve between the delivery configuration and the deployed, nested configuration and the connecting sheath (306) is operable to fold and evert within the anchor frame subcomponent lumen and lie between the leaflet frame subcomponent (304) and the anchor frame subcomponent (302) during transition of the prosthetic valve between the delivery configuration and the deployed, nested configuration, illustrated in Figures 7-11 and modified figure 11, below ([0100], Last 7 Lines & [0116], Last 8 Lines).
Regarding claim 28, Oba discloses the prosthetic valve of claim 1, wherein a length of the anchor frame subcomponent (302) varies along its circumference wherein the anchor frame subcomponent outflow end has a tapered geometry, illustrated in Figures 7 and 13, operable such that when the prosthetic valve is placed in a mitral valve annulus (104/1002), the anchor frame subcomponent outflow end may extend further into a left ventricle adjacent to a posterior side of the left ventricle and extends less into a LVOT on an anterior side of the left ventricle, illustrated in Figures 3 and 41.
Regarding claim 30, Oba discloses the prosthetic valve of claim 1, wherein the anchor frame subcomponent (302) is made from Nitinol or stainless steel ([0102]); and though it is not 
Regarding claim 31, Oba discloses the prosthetic valve of claim 1, wherein the anchor frame subcomponent (302) includes one or more tissue engagement features (318) that project away from an anchor frame outer surface of the anchor frame subcomponent and are operable to engage a tissue annulus, illustrated in Figures 7-13 ([0103], Lines 15-16).
Regarding claim 32, Oba discloses the prosthetic valve of claim 1, further comprising an outflow annular groove cover (304/306/310 – to clarify, it is stated that portions/covers 304, 306 and 310 can comprise a single unitary material) extending from the anchor frame subcomponent (302) outflow end and the leaflet frame subcomponent (304) outflow end, illustrated in Figures 10 and 11.
Regarding claim 33, Oba discloses the prosthetic valve of claim 32, wherein the outflow annular groove cover (304/306/310) is configured to be blood permeable (via flaps/apertures 309/307) under physiologic conditions prior to the prosthetic valve being transitioned to the deployed, nested configuration, illustrated in Figure 11.
Regarding claim 35, Oba discloses a prosthetic valve (300), illustrated in Figures 7-13, transitionable from a delivery configuration to a deployed, nested configuration ([0100], Last 7 Lines), the prosthetic valve (300) comprising a leaflet frame subcomponent (304) including a one-way valve (326), the leaflet frame subcomponent having a leaflet frame subcomponent inflow end and a leaflet frame subcomponent outflow end, illustrated in Figures 8-10 ([0105], Lines 1-5 & [0106]); an anchor frame subcomponent (302) having an anchor frame subcomponent inflow end and an anchor frame subcomponent outflow end; a connecting sheath (306) coupling the leaflet frame subcomponent to the anchor frame subcomponent, illustrated in Figures 7-11 ([0116], Lines 1-4); and a retention element (RE) coupled to the connecting sheath (306), the leaflet frame subcomponent (304) is nested with the anchor frame subcomponent (302) and the connecting sheath (306) is folded and everted so as to lie between the leaflet frame subcomponent and the anchor frame subcomponent, such that the retention element extends from the leaflet frame subcomponent inflow end to the anchor frame subcomponent inflow end and configured to retain the prosthetic valve in the deployed, nested configuration, illustrated in Figures 7-13 and modified figure 11, above ([0116], Lines 11-15 & [0128], Lines 5-12), and wherein in the delivery configuration the leaflet frame subcomponent (304) and the anchor frame subcomponent (302) are longitudinally offset relative to one another with the connecting sheath (306) being unfolded and uneverted, illustrated in Figures 10, 11 and 18 ([0125], Lines 3-6).
Regarding claim 36, Oba discloses a method of replacing a native valve of a patient's anatomy ([0123], Lines 1-3), comprising advancing a prosthetic valve in a delivery configuration to a treatment site within a patient's anatomy, wherein in the delivery configuration a leaflet frame subcomponent and an anchor frame subcomponent of the prosthetic valve that are coupled by a connection sheath are longitudinally offset from one another such that a leaflet frame .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 4 above, and in view of Bruchman et al. (US Patent No. 8,961,599), as disclosed in the IDS dated 10/23/2020, hereinafter Bruchman.
Regarding claim 8, Oba discloses the prosthetic valve of claim 4, but does not specifically teach the leaflets comprise a composite material including a porous synthetic fluoropolymer membrane defining pores and an elastomer or elastomeric material filling the pores.
	However, Bruchman teaches a prosthetic heart valve, in the same field of endeavor, wherein the leaflets comprise a composite material including a porous synthetic fluoropolymer membrane defining pores and an elastomer or elastomeric material filling the pores (Column 1, Lines 47-50).  Porous synthetic fluoropolymer material, such as ePTFE, is a well-known material used for prosthetic leaflets due to its excellent inertness and biocompatibility, and filling the pores with an elastomer/elastomeric material greatly increases the flexural durability of the ePTFE material/leaflets (Column 1, Lines 47-50 & Column 3, Lines 22-25).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 1 above, and in view of Robertson et al. (US PG Pub. 2017/0100236), hereinafter Robertson.
Regarding claim 29, Oba discloses the prosthetic valve of claim 1, wherein the anchor frame subcomponent (302) comprises outflow end portion, illustrated in Figures 7 and 13; but does not specifically teach a hoop strength of the anchor frame subcomponent is variable along its length and/or a circumference, and predetermined to have a greater stiffness at an anterior smaller tapered outflow end portion of the anchor frame subcomponent, whereas having a be relatively less stiffness at a longer prosthetic valve posterior portion adjacent a posterior side of a left ventricle.
	However, Robertson teaches a prosthetic valve, in the same field of endeavor, wherein struts/support arms of the valve have a variable stiffness along their length, in order to accommodate unique and variable native structures/distorting forces exerted by native mitral valve regions ([0056], Lines 29-35).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 13-17 and 37-39 of copending Application No. 16/129,779 (a Notice of Allowance was set forth on 04/13/2021 for this application; and an Issue Notification was mailed 07/28/2021 issuing this application U.S. Patent No. 11,090153, with an issue date of 08/17/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set for a prosthetic valve translatable between a delivery configuration and a deployed configuration, comprising a valve/leaflet frame subcomponent, an anchor frame subcomponent, an interstage tube/connecting sheath between the valve/leaflet frame subcomponent and the anchor frame subcomponent, and a retention element connected to the interstage tube/connecting sheath, wherein in the deployed configuration the interstage tube/connecting sheath is everted and the valve/leaflet frame subcomponent is nested in the anchor frame subcomponent.

Allowable Subject Matter
Claims 3, 7, 17, 20, 23 and 27 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim; and if the double patenting rejection is overcome with the filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774